Simmons, C. J.
This being an indictment for a misdemeanor against two persons, upon which they were jointly tried and convicted, and the only question for review by this court being whether or not the verdict was contrary to the evidence, and it appearing that there was sufficient evidence to support the conviction of one of the accused but not that of the other, the judgment as to the former is affirmed, and as to the latter reversed.
J. W. Harris, Jr., for plaintiffs in error.
A. W. Fite, solioitor-gemral, by A. 8. Johnson, contra.